s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 24, 2013

                                       No. 04-13-00549-CV

                                        Ernest MUNGUIA,
                                            Appellant

                                                 v.

                              VIA METROPOLITAN TRANSIT,
                                       Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                                   Trial Court No. 380931
                            Honorable Irene Rios, Judge Presiding

                                          ORDER
        Via Metropolitan Transit filed a petition for a bill of review, seeking to set aside a default
judgment obtained against it by Ernest Munguia. On April 23, 2013, the trial court signed a
judgment granting the bill of review, setting aside the judgment against Via Metropolitan
Transit, and awarding attorney’s fees to Via Metropolitan Transit. Munguia seeks to appeal the
April 23, 2013 judgment.

        An order in a bill of review proceeding that sets aside the prior judgment, but does not
dispose of underlying case is interlocutory and not appealable. Jordan v. Jordan, 907 S.W.2d
471, 472 (Tex. 1995); McCauley v. Consolidated Underwriters, 157 Tex. 475, 304 S.W.2d 265
(1957). For a judgment in a bill of review proceeding to be final, it “must either (1) deny the
complainant any relief or (2) grant the bill of review, set aside the former judgment, and
substitute a new judgment disposing of the entire controversy.” Kessler v. Kessler, 693 S.W.2d
522, 525-27 (Tex. App.BCorpus Christi 1985, writ ref=d n.r.e.); see Hartford Underwriters Ins. v.
Mills, 110 S.W.3d 588, 590-91 (Tex. App.—Fort Worth 2003, no pet.). It does not appear from
the record before us that the trial court has disposed of the merits of the original action.

       We therefore order a response showing cause why this appeal should not be dismissed
for want of jurisdiction. The response is due October 9, 2013. If appellant fails to satisfactorily
respond within the time provided, the appeal will be dismissed. See Tex. R. App. P. 42.3(c). If a
supplemental clerk’s record is required, appellants must ask the trial court clerk to prepare one
and must notify the clerk of this court that such a request was made. All deadlines in this matter
are suspended until further order of the court.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2013.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court